Citation Nr: 1127282	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include nervous system reaction, major depressive disorder, major affective disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1965 to April 1966.  He died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2010 Joint Motion for Remand, vacated a February 2010 Board decision denying entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, bipolar disorder and a nervous systems reaction, and remanded the matter for action complying with the Joint Motion for Remand. 

It is noted that the Veteran (and now the appellant) only appealed the denial of the claim for service connection for an acquired psychiatric disorder, to include a nervous system reaction, and an appeal was not initiated regarding the denial of the claims for service connection for posttraumatic stress disorder and bipolar disorder.  Those diagnoses will not be discussed any further. 

As a matter of background, this matter was initially before the Board on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, North Carolina (RO).  In pertinent part of that decision, the RO determined that there was insufficient evidence to reopen the claim for a nervous system reaction.  The Veteran appealed this denial, giving rise to the Joint Motion for Remand and Court Order that have returned the matter to the Board.  

Regrettably, during the pendency of this appeal, the Veteran passed away.  The Court issued an order for VA to determine whether the appellant was eligible as an accrued benefits beneficiary.  A September 2010 RO determination memorandum to the file shows that the appellant met the criteria for a surviving spouse and is entitled to any accrued benefit.  The appellant continues the Veteran's appeals seeking entitlement to service connection for an acquired psychiatric disorder. 

In this case, the Board will continue to proceed with the evaluation of the nervous system reaction claim especially in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that the scope of a mental health disability claim include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Although the Board will not discuss the diagnoses of posttraumatic stress disorder and bipolar disorder, it is clear from the evidence of record that the Veteran has been diagnosed with other various psychiatric disorders, including major depressive disorder.  Since the case law mandates that the claims for service connection for acquired psychiatric disorders are one disability and the Board shall treat it as such; therefore, the issue has been characterized to express this fact on the cover page of the instant decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  The October 1965 Report of Medical Examination at service entrance shows that there is a November 1, 1965 letter that addressed headaches.  See id. at Item # 73.  In the October 1965 Report of Medical History completed by the Veteran, he reported a medical history of frequent or severe headaches and being hospitalized for headaches for three weeks in 1964.  See id. at Items # 20 & 40.  Thus, the November 1, 1965 letter would be relevant to the issue on appeal, as the nervous system reaction diagnosed in service was manifested by headaches.  The November 1, 1965 letter is not in the claims file.

The record reflects that in February 2007, the RO requested "pages from the personnel file showing unit of assignment, dates of assignment, etc."  In other words, the RO did not request the entire personnel file, which would likely contain the November 1, 1965, letter.  Thus, the Board finds that a remand is warranted to attempt to obtain the Veteran's entire personnel record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should write to the NPRC and request that it provide the Veteran's entire personnel record.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO may conduct any other development it deems is warranted.

3.  The RO should then readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include nervous system reaction, major depressive disorder, major affective disorder, and dysthymic disorder.  If the benefit sought remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

